Citation Nr: 1437540	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claims file is with the RO in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On his report of medical history completed prior to service in December 1970, the Veteran indicated that he had a frequent or severe headache.  At the same time, the examiner also noted headaches upon entrance.  However, subsequent service treatment records do not note headache or migraine.  The Veteran, a physician, contends that prior to his entrance into service, he had ordinary tension headaches which were controlled by NSAIDs such as aspirin or Tylenol.  He contends that he currently has migraine headaches and has had migraine headaches since service.  Along with his August 2011 VA Form 9, the Veteran submitted summary articles from medical literature explaining the difference between tension headaches and migraine headaches.  As a physician, the Veteran is competent to report migraine headaches since service.  

However, there is conflicting evidence regarding when his migraine headaches began.  In his August 2011 VA Form 9 and August 2009 statement, the Veteran contended he experienced the onset of migraine headaches prior to his discharge from service.  In his September 2010 Notice of Disagreement, the Veteran stated he experienced the onset of migraine headaches "[a]t about the time of discharge from the army, or slightly thereafter."  In a June 2009 statement, the Veteran reported he suffered the onset of migraine headaches when he returned from Vietnam.  A March 2009 statement from the Veteran's brother, who is also a physician, reported that "Shortly after his return from service, he suffered the onset of depression and sleep disturbance, as well as asthma and migraine headaches."

The Veteran's private physician in 1998 noted that the Veteran experienced migraines since his "mid twenties," which was prior to his entry into service.  

Aside from the medical opinions of the Veteran and his brother, there is no medical opinion of record addressing whether any current migraines had their onset in service or were aggravated by service.  Accordingly, the Board finds that on remand a VA examination should be provided.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his migraines, and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2 ); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of and migraines.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 
2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his migraines that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any migraines found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should state the likelihood that any migraines found to be present existed prior to service.

If the examiner concludes that migraines found to be present existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.

If the examiner diagnoses the Veteran as having migraines that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.

If the examiner diagnoses the Veteran as having a headache disorder, please opine as to whether it was caused or aggravated by his service-connected posttraumatic stress disorder with alcohol and drug dependence (psychiatric disability).

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent medical opinion and the summary articles from medical literature filed with his August 2011 VA Form 9.

The rationale for all opinions expressed should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

